        Case: 3:20-cv-00539-wmc Document #: 25 Filed: 05/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS PENSION FUND,
WISCONSIN LABORERS APPRENTICESHIP &
TRAINING FUND, BUILDING AND PUBLIC
WORKS LABORERS VACATION FUND,
WISCONSIN LABORERS INDUSTRY                             Case No. 20-cv-539-wmc
ADVANCEMENT PROGRAM FUND, JOHN J.
SCHMITT, WISCONSIN LABORERS DISTRICT
COUNCIL, WISCONSIN LABORERS
EMPLOYERS COOPERATION AND EDUCATION
TRUST FUND, JAMES VICK, BRICKLAYERS &
TROWEL TRADES INTERNATIONAL PENSION
FUND, INTERNATIONAL MASONRY
INSTITUTE, WISCONSIN MASONS JOINT
APPRENTICESHIP AND TRAINING FUND,
WISCONSIN MASONS HEALTH CARE FUND,
BRICKLAYERS AND ALLIED CRAFTWORKERS
DISTRICT COUNCIL OF WISCONSIN,
WISCONSIN MASONS PENSION FUND,
and INTERNATIONAL UNION OF
BRICKLAYERS AND ALLIED CRAFTWORKERS,

        Plaintiffs,

   v.

VAN MINSEL BROS CONSTRUCTION, LLC
and SCOTT VAN MINSEL,

        Defendants.


                               DEFAULT JUDGMENT


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiffs Wisconsin Laborers Health Fund, Wisconsin Laborers Pension Fund,
         Case: 3:20-cv-00539-wmc Document #: 25 Filed: 05/10/21 Page 2 of 2
Judgment in a Civil Case                                                          Page 2




Wisconsin Laborers Apprenticeship and Training Fund, Building and Public Works

Laborers Vacation Fund, John J. Schmitt (in his capacity as trustee), Wisconsin

Laborers District Council, Wisconsin Laborers-Employers Cooperation and Education

Trust Fund, Wisconsin Masons Health Care Fund, Wisconsin Masons Pension Fund,

Wisconsin Masons Joint Apprenticeship and Training Fund, James Vick (in his

capacity as trustee), Bricklayers & Trowel Trades International Pension Fund,

International Masonry Institute, International Union of Bricklayers and Allied

Craftworkers, Bricklayers and Allied Craftworkers District Council of Wisconsin

against defendant Van Minsel Bros Construction, LLC in the total amount of

$249,238.53.

         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in

favor of plaintiffs Wisconsin Laborers District Council, International Union of

Bricklayers and Allied Craftworkers, and Bricklayers & Allied Craftworkers District

Council of Wisconsin against defendant Scott Van Minsel in the amount of

$46,794.86, $16,371.62 of which is due joint and several with defendant Van Minsel

Bros Construction, LLC.




         s/ K. Frederickson, Deputy Clerk                    May 10, 2021
         Peter Oppeneer, Clerk of Court                          Date
